Citation Nr: 1747251	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, or as secondary to service-connected posttraumatic stress disorder (PTSD) and/or coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1967 to April 1971.  During his period of service, the Veteran earned the National Defense Service Medal, Air Force Good Conduct Medal, Air Force Longevity Service Award, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for hypertension, coronary artery disease claimed as a heart condition, and enlarged prostate. 


FINDING OF FACT

Hypertension did not manifest during active service, within one year of separation from service, was not otherwise related to active service or herbicide exposure, and was not caused or aggravated by the Veteran's service-connected PTSD and/or CAD.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, was not caused by herbicide exposure and is not proximately due to, the result of, or aggravated by a service-connected PTSD and/or CAD.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

A Veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  Although several diseases are deemed presumptively due to herbicide exposure, hypertension is not.  38 C.F.R. § 3.309(e); id. at Note (2). 

Although hypertension is not a disease subject to presumptive serice connection based on herbicide exposure, a Veteran is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term "chronic disease," whether shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

In a March 2008 statement in support of claim, the Veteran requested service connection for hypertension due to Agent Orange exposure.  In a December 2008 notice of disagreement, the Veteran requested to amend his claim for service connection for hypertension to as secondary to PTSD.  During the pendency of his appeal, service connection for CAD was granted by an August 2011 rating decision.  In his January 2014 substantive appeal, the Veteran contended that his hypertension was secondary to his service-connected CAD.

After a review of all of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim, on all alleged theories of entitlement.  

The Board initially turns to the question of whether service connection may be warranted on a direct basis.  It is shown that the Veteran has a current diagnosis of hypertension, as evidenced by the March 2013 and January 2014 examination reports. 

However, the Board finds that service connection for hypertension on a presumptive basis as due to exposure to herbicides is not warranted.  Service personnel records reflect that the Veteran had service in the Republic of Vietnam between October 1968 and October 1969.  The Veteran's DD-214 shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, as mentioned above, hypertension is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2).  Notwithstanding the inapplicability of the herbicide presumptive service connection regulations, the Board is obliged to fully consider the claim on a direct basis.  See Combee, 34 F.3d at 1043-44.  Here, however, the record does not contain evidence that the Veteran's hypertension is otherwise related to herbicide exposure.  Without such nexus evidence, the Board finds that service connection is not warranted based on exposure to herbicides.  See Shedden, supra.

Next, the Board finds the Veteran did not manifest hypertension or chronic symptoms of hypertension during service.  Review of the Veteran's service treatment records is silent for anything relevant to hypertension.  The Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of hypertension.  During his September 1971 separation examination, the Veteran's vascular system was clinically evaluated as normal, and his blood pressure reading was 126/75.  Thus, based on service treatment records alone, hypertension is not shown to have had an onset during service, and service connection under 38 CFR § 3.303(a) is not warranted.

Further, there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  In the March 2013 VA examination, the examiner states the onset of the Veteran's hypertension occurred in 2005.  A November 2013 addendum opinion provided that the Veteran's hypertension was diagnosed in 1996.  Even assuming an initial diagnosis in 1996, there is an absence of post-service findings of, diagnosis of, or treatment for hypertension for twenty-five years after separation from service.  Although treatment is not dispositive of the issue of continuity, the lack of evidence strongly weighs against the claim, particularly where there is no other evidence of hyptertensive blood pressure readings in the interim.  The Board thus finds that the preponderance of the evidence is against a finding of service connection under 38 C.F.R. § 3.303(b), based on continuity of symptomatology.

Moreover, in consideration of service connection on a presumptive basis, the Board finds that the weight of the evidence is against a finding that symptoms of hypertension manifested to a degree of ten percent or more disabling within one year of service separation to denote a chronic disease.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  As noted above, a November 2013 addendum opinion provided that the Veteran's hypertension was diagnosed in 1996.  Based on the foregoing, the Board finds that the weight of the evidence demonstrates that service connection for hypertension is not warranted on a presumptive basis.

As the Board has found that service connection is not warranted on either direct and presumptive theories of entitlement, the Board will now address whether service connection is warranted on a secondary basis of entitlement, which is a primary claim of the Veteran.  

Post-service records show a current diagnosis of hypertension.  Thus, the first element of secondary service connection is met.  Additionally, the Veteran is service connected for PTSD and CAD; thereby, the second element of secondary service connection is met.  See Wallin, supra.

As for the third element of entitlement to secondary service connection, a nexus between the service-connected disabilities and the current disability, the Board finds that the burden has not been met.  

In consideration of the Veteran's contentions that his hypertension was secondary to his service-connected PTSD, the Veteran underwent a VA hypertension examination in March 2013.  A November 2013 addendum opinion provided that the Veteran's hypertension was diagnosed in 1996.  He was diagnosed with PTSD in 2006.  The examiner opined that the Veteran's hypertension was present before the PTSD diagnosis; thus, it was less likely than not that the Veteran's hypertension was caused by or worsened beyond its natural progression by his diagnosis of PTSD.  

With respect to the Veteran's contentions that his hypertension was secondary to his service-connected CAD, a VA nexus opinion was requested in January 2014.  The examiner noted that the Veteran had been diagnosed with CAD in 2004 or 2005 and hypertension between 1996 and 1998.  The examiner stated that CAD and hypertension were two different conditions, with both having negative cardiovascular effects; however, there was no specific connection of CAD to a diagnosis of hypertension.  The examiner opined that the Veteran's CAD would not cause or specifically worsen a diagnosis of hypertension that already exists.  As such, the examiner opined that it was less likely as not that the Veteran's hypertension was caused or worsened by his CAD.  

After reviewing all of the medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  The Board finds that the medical evidence does not contain a nexus opinion by a medical professional relating the Veteran's current hypertension to his service-connected PTSD, nor his service-connected CAD.  Therefore, the third element under Wallin for secondary service connection is not met.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, or as secondary to service-connected PTSD and/or CAD.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and CAD, or as due to herbicide agent exposure is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


